DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Amendment 
1- The supplemental amendment filed on 01/14/2021 has been entered and fully considered. Claims 19-27, 29-36 remain pending in the application, where Claims 19 and 29 have been amended.

Response to Arguments
2- Examiner has considered applicants’ proposed amendment and submits they have overcome all the 35 USC 102 and 103 rejections previously set forth in the non-final office action mailed on 10/15/2020.
Allowable Subject Matter
3- Claims 19-27, 29-36 are allowed. 
The following is an examiner's statement of reasons for allowance:

As to claim 19 the prior art of record, taken either alone or in combination, fails to disclose or render obvious the method wherein optically measuring the absorbance or reflectance of the prepared blood sample using the light source and the detector in the analyzer comprises: emitting light with the light source in the detector such that the light passes through the transparent portion of the sensor and is reflected by a porous, reflective material within the reservoir that absorbs the prepared blood sample; …

in combination with the rest of the limitations of the instant claim.

The closest prior art found that pertains to the invention, with emphasis added, is Sano, Bornheimer, Barrett and Bien. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Mohamed K AMARA/
Primary Examiner, Art Unit 2886